DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 
Priority
This application was filed on 09/09/2020, which claims the benefit of the priority of People’s Republic of China Application No. CN201810198521.0 filed 03/09/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Status
Claims 1-2, 4-11, 13-18 are being examined on the merits in this office action. 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 recites “A method of treating obesity or overweight…”. The claim should be amended to recite “A method of treating obesity or being overweight…”.   
Claim 2 recites “…peptide is recombinant human GLP-1 peptide..”. The claim should be amended to recite “…peptide is a recombinant human GLP-1 peptide..”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-8, 10-11, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0232754 A1 (hereinafter “the ‘754 publication”) as evidenced by Walpole et al. (BMC Public Health 2012, 12:439).

Regarding claim 1, ‘754 teaches a method of treating or preventing obesity the method comprising administering to an individual in need of such treatment a sufficient amount of a compound wherein the compound is a GLP-1 fragment or analogue including GLP-1(7-35), GLP-1(7-36) and GLP-1(7-37) (claims 1-13, 16, and 19). ‘754 teaches that the dosage will be in the range of from about 10 μg per kg body weight per day to about 5 mg per kg body weight per day [0050]. As evidenced by Walpole, the average body weight of an adult in the world is 62 kg (see Table 3 on page 3). The dose of 10 μg per kg body weight is therefore about 0.62 mg/day which falls within the instant dosage. 
Regarding claim 2, ‘754 teaches that the GLP-1 peptides used according to the invention can be produced by chemical synthesis or—more conveniently—by a method which comprises culturing a host cell containing a DNA sequence encoding the peptide and capable of expressing the peptide in a suitable nutrient medium under conditions permitting the expression of the peptide, after which the resulting peptide is recovered from the culture [0027].
Regarding claim 5, ‘754 teaches that the dosage will be in the range of from about 10 μg per kg body weight per day to about 5 mg per kg body weight per day [0050]. As evidenced by Walpole, the average body weight of an adult in the world is 62 kg (see Table 3 on page 3). The dose of 10 μg per kg body weight is therefore about 0.62 mg/day which falls within the instant dosage. 
Regarding claims 7 and 8, ‘754 teaches that the pharmaceutical compositions containing a GLP-1 peptide according to the present invention may be administered parenterally to patients in need of such a treatment and that parenteral administration may be performed by subcutaneous, intramuscular, intraperitoneal or intravenous injection by means of a syringe, optionally a pen-like syringe [0041].
Regarding claim 10, ‘754 teaches a method of treating or preventing obesity the method comprising administering to an individual in need of such treatment a sufficient amount of a compound wherein the compound is a GLP-1 fragment or analogue including GLP-1(7-35), GLP-1(7-36) and GLP-1(7-37) (claims 1-13, 16, and 19). ‘754 teaches that the dosage will be in the range of from about 10 μg per kg body weight per day to about 5 mg per kg body weight per day [0050]. As evidenced by Walpole, the average body weight of an adult in the world is 62 kg (see Table 3 on page 3). The dose of 10 μg per kg body weight is therefore about 0.62 mg/day which falls within the instant dosage. The Examiner notes that the disclosure of ‘754 read on managing body weight because a treatment that prevents or treats obesity will necessarily manage body weight.
Regarding claim 11, ‘754 teaches that the GLP-1 peptides used according to the invention can be produced by chemical synthesis or—more conveniently—by a method which comprises culturing a host cell containing a DNA sequence encoding the peptide and capable of expressing the peptide in a suitable nutrient medium under conditions permitting the expression of the peptide, after which the resulting peptide is recovered from the culture [0027].
Regarding claim 14, ‘754 teaches that the dosage will be in the range of from about 10 μg per kg body weight per day to about 5 mg per kg body weight per day [0050]. As evidenced by Walpole, the average body weight of an adult in the world is 62 kg (see Table 3 on page 3). The dose of 10 μg per kg body weight is therefore about 0.62 mg/day which falls within the instant dosage. 
Regarding claims 16 and 17, ‘754 teaches that the pharmaceutical compositions containing a GLP-1 peptide according to the present invention may be administered parenterally to patients in need of such a treatment and that parenteral administration may be performed by subcutaneous, intramuscular, intraperitoneal or intravenous injection by means of a syringe, optionally a pen-like syringe [0041].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0232754 A1 (hereinafter “the ‘754 publication”) in view of WO 2013003449 A2 (hereinafter “the ‘449 publication”).
The teachings of ‘754 are disclosed above and incorporated herein by reference.
‘753 teaches that the treatment was administered to humans but does not explicitly disclose that it was administered to a male or female as recited in claims 4 and 6.
‘449 teaches a method of treating obesity as well as methods for inducing weight loss, preventing weight gain, or controlling weight in a patient comprising administering an effective dose of a GLP-1 peptide (abstract) and that the GLP-1 peptide includes GLP-1 7-36 and GLP-1 7-37 (claim 23-24; page 2, line 27-29; page 7, line 16-20; ). ‘449 teaches that the method was successful for inducing weight loss, preventing weight gain, or controlling weight in a patient (abstract). ‘449 teaches the method of treating obesity wherein the subjects were both male and female and that the patient is overweight or obese and that HDL cholesterol < 40 mg/dL (1.03 mmol/L) in males, < 50 mg/dL (1.29 mmol/L) in females and the an elevated waist circumference equal to or greater than 40 inches (102 cm) for men, or equal to or greater than 35 inches (88 cm) for women (claim 12). In addition, ‘449 further discloses that the subjects enrolled were males and females 18-75 years of age (page 20, line 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘754 and ‘449 and use the GLP-1 analogs to treat male or female subjects who are obese or overweight because ‘449 teaches that the GLP- analogs were successful for inducing weight loss, preventing weight gain, or controlling weight in a patient (abstract). One of ordinary skill in the art would have had a reasonable expectation of success in using the method of ‘754 and ‘449 because both references disclose that the instant GLP-1 analogs have been successfully used to treat obesity and ‘754 disclose dosages that encompass the instant range hence it would have been obvious for one of ordinary skill in the art to experiment with similar dosages.
Regarding claims 4 and 6, ‘449 teaches the method of treating obesity wherein the subjects were both male and female and that the patient is overweight or obese and that HDL cholesterol < 40 mg/dL (1.03 mmol/L) in males, < 50 mg/dL (1.29 mmol/L) in females and the an elevated waist circumference equal to or greater than 40 inches (102 cm) for men, or equal to or greater than 35 inches (88 cm) for women (claim 12). In addition, ‘449 further discloses that the subjects enrolled were males and females 18-75 years of age (page 20, line 14-15). ‘449 teaches that the subjects were both male and female (claim 12).
Regarding claims 9 and 18, ‘449 teaches the subcutaneous injection of GLP-1 is administered about weekly for a plurality of months (page 15, line 20-25).
Regarding claim 13 and 15, ‘449 teaches that the subjects were both male and female (claim 12).

Claims 1-2, 5, 7-11, 14, and 16-18 are still rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100286365A1 (hereinafter “the ‘365 publication”).
‘365 teaches a method of treatment metabolic disorders such as obesity using a peptide such as GLP-1 (1-37, 7-37, 7-36) [0048, 0080, 0083, 0196, and 0210]. ‘365 further teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day) [0281]. This falls within the instant dose range. ‘365 discloses that the subject includes humans [0241]. Even though ‘365 discloses a wide dose range that encompasses the instant dose range, the publication does not disclose the instant limited dose range of 0.11mg/day to 0.66mg/day.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method taught by ‘365 and formulate a method of treating obesity using a composition comprising a GLP-1 peptide in an amount of 0.11mg/day to 0.66mg/day because ‘365 discloses that the peptide was successful for the treatment of obesity in amounts that encompass the instantly recited amount. One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success in administering a composition that comprises a GLP-1 peptide in the recited amounts because ‘365 teaches that the dosage was successfully used in treating obesity. In addition, ‘365 teaches that the appropriate dosages and frequency of administration of the compound of the present invention will depend in part on the pharmacokinetic parameters of the agents and the routes of administration and is routinely made by those of ordinary skill in the art without undue experimentation. Therefore, one of ordinary skill in the art would be able to arrive at the instant dosages with routine experimentation.
Regarding claim 2, ‘365 teaches that the peptide is chemically synthesized [0290-0295].
Regarding claim 5, ‘365 teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day). This falls within the instant dose range.
Regarding claim 7 and 8, ‘365 teaches that the compound suitable for parenteral administration, e.g., via injection or infusion [0260, 0272, 0286].
Regarding claim 9, ‘365 suggests that the course of treatment maybe days, weeks, months or years [0211].
Regarding claim 10, ‘365 teaches methods for treating or preventing obesity in a subject, where the method comprises administering a therapeutically or prophylactically effective amount [0196]. This reads on managing body weight. ‘365 further discloses that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day). This falls within the instant dose range.
Regarding claim 11, ‘365 teaches that the peptide is synthesized [0290-0295].
Regarding claim 14, ‘365 teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day). This falls within the instant dose range. ‘365 discloses that the peptide such as GLP-1 (1-37, 7-37, 7-36) 0080, 0083, 0196, and 0210].
Regarding claim 16 and 17, ‘365 teaches that the compound suitable for parenteral administration, e.g., via injection or infusion [0260, 0272, 0286].
Regarding claim 18, ‘365 suggests that the course of treatment maybe days, weeks, months or years [0211].

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that the peptide-peptidase inhibitor conjugate disclosed in the '356 and the "GLP- 1 peptide" recited in instant claim 1 are not only different structurally, but also different regarding their biological properties. Therefore, one person of ordinary skill in the art would not have expected dosages of the '356 peptide-peptidase inhibitor conjugates be applicable to the claimed GLP-1 peptide treatment. 
The arguments have been fully considered but are unpersuasive because the instant claims are drawn to a method of treating obesity comprising administering a GLP-1 peptide such as GLP-1 (7-36) and the ‘365 publication discloses the same method comprising administering a GLP-1 peptide which comprises using a peptide such as GLP-1 (1-37, 7-37, 7-36) [0048, 0080, 0083, 0196, and 0210]. The instant peptide is therefore disclosed. The method of treating obesity using GLP-1 peptides is known in the art. Furthermore, ‘365 teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day)[0281]. This falls within the instant dose range. The disclosure therefore discloses a method that comprises the use of a composition that comprises the instant peptides and further discloses dose ranges that encompass the instant dose ranges rendering obvious the instant claims. The arguments are unpersuasive.

Conclusion
Claims 1-2, 4-11, 13-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615